DETAILED ACTION
Claims 1, 3, 6, and 7 are currently pending in this Office action.  Claims 2, 4, and 5 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 4, filed 01/19/2021 (entered with the request for continued examination), with respect to the rejection(s) of:
claims 1, 3, and 5-7 under 35 U.S.C. 103 as being unpatentable over Hochstein et al. (US 2004/0191198 A1); and 
claims 1-3 and 7 under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0220709 A1) in view of Tai (WO 2013/121756 A1; US 2015/0337110 A1 as English equivalent) and as evidenced by Fukuchi et al. (JP 2004-091507 A, machine translation) and Ishimura et al. (JP 2005-059278 A, machine translation)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment narrowing the scope of claim 1.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. (US 2010/0286321 A1) in view of Tai (WO 2013/121756 A1; US 2015/0337110 A1 as English equivalent) and as evidenced by Fukuchi et al. (JP 2004-091507 A, machine translation) and by Wakamiya (US 8926746 B2).
With respect to claims 1 and 3, Isozaki at claim 1 discloses polycarbonate resin composition comprising, in relevant part, 0.005 to 3.0 parts by mass (pbm) of glossy particles (C-1) having an average particle diameter of 10 µm or more and less than 50 µm; and 0.005 to 2.0 pbm of glossy particles (C-2) having an average particle diameter of 50 to 300 µm.    The reference’s examples include a combination of glass flakes having a diameter of 30 µm as Component (C-1) (commercial product MC1030RS having an average thickness of 1.3 µm as evidenced by Wakamiya at Col. 14 lines 60-66); and glass flakes having a diameter of 90 µm as Component (C-2) (commercial product MC5090RS having an average thickness of 5 µm as evidenced by Fukuchi at [0022]).
Isozaki at [0094]-[0095] describes the glossy particles as glass flakes each coated with metal or metal oxide like silicon, but is silent as to one of the specific binder component species as claimed.
Tai at is directed to flake glass granules containing glass flakes having an average diameter of 0.1 to 2 µm and an average particle diameter of 10 to 2000 µm and a binder. Abstract. Said binder contains an adhesive component to granulate the glass flakes and improve their compatibility with a molding resin. [0046]. One of ordinary skill in the art would recognize that the binder covers at least a portion of the glass flakes to achieve these effects. The adhesive component is suitably an organic binding component (methyl cellulose, carboxymethyl cellulose, starch, carboxymethyl starch, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl alcohol, acrylic resin, epoxy resin, phenolic resin, vinyl acetate, and polyurethane resin); or an inorganic binding component (water glass, colloidal silica, and colloidal alumina). [0047].
Accordingly, given that Isozaki teaches a mixture of coated glass flakes of different dimensions and the advantages of the binding components taught by Tai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select at least one 
With respect to claim 6, Isozaki at claim 1 discloses polycarbonate resin composition comprising, in relevant part, 0.005 to 3.0 parts by mass (pbm) of glossy particles (C-1); and 0.005 to 2.0 pbm of glossy particles (C-2).  Examples 1 and 4 contain about 33 mass percent of (C-2) relative to total (C-1) and (C-2).  Example 5 contains about 40 mass percent of (C-2) relative to total (C-1) and (C-2).
Isozaki differs from the present claim only in that it discloses an overlapping amount of the relative content of the proportion of the second glass flake relative to the total content of first and second glass flakes.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Isozaki discloses a combination of a first and second glass flake at proportions that substantially overlap the present claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine two different kinds of glass flakes within the presently claimed range.
With respect to claim 7, Isozaki at abstract specifies a polycarbonate resin composition comprising polycarbonate resin and the above glass flakes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768